PER CURIAM.
There is evidence that plaintiff gave defendant' notice of the pendency of his action against Woods, to recover damages for negligent blasting, against which both Woods and defendant had given their joint bond of indemnity, running to the city of New York. There is also evidence that the notice was given four days before trial of plaintiff’s action against Woods. This court cannot say that the notice was unreasonably short, in view of the facility with which adjournments may be had in the Municipal Court, in which that-action was tried, but must follow the ruling of the trial judge.
As to the question of defendant’s liability, in any event, upon the bond in suit, this court is bound by the decision of the Appellate Division in this department in Obendorfer v. City of New York, 130 App. Div. 877, 114 N. Y. Supp. 1139.
Judgment affirmed, with costs.